McCALEB, Justice
(concurring).
I think it overly technical to hold that a litigant excepting to the jurisdiction of the court over his person and over the subject matter of the case should be held to have waived the former because he failed to plead the latter in the alternative, particularly when he sets forth that he is “ * * * in no wise submitting himself to the jurisdiction of this Honorable Court nor answering either the rule nisi issued herein nor the merits, * * However, in view of the fact that I signed the opinion and the per curiam on application for rehearing in George W. Garig Transfer, Inc. v. Harris, 226 La. 117, 75 So.2d 28, I feel bound, with much misgiving, to also subscribe to the opinion in the instant case.
It is hoped that the type of technicalities that áre being upheld in the case at bar will soon be abolished by the adoption of the Louisiana Code of Civil Procedure, prepared and submitted to the Legislature at this 1960 • Session by the Louisiana State Law Institute, pursuant to Act 335 of 1948. Article 925 of the projet of the new Code specifically provides, among other things, that when two or more of these objections, such as jurisdiction over the person of defendant and over the subject matter of the action “ * * * are pleaded in the declinatory exception, they need not be pleaded in the alternative or in any particular order.”
I concur in the decree.